    Case 1:20-cv-00178-JRH-BKE Document 8 Filed 02/05/21 Page 1 of 2



             IN THE XJNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


JOLYNDA COWHER,

     Plaintiff,

             V.                                          CV 120-178


UNITED STATES OF AMERICA; DR.         *
NANCY JANE BATTEN, DR. REBECCA *
JUMP, DR. BRIAN APPLE, and DR. *
LORRAINE BRASWELL, in their    *
official capacities as                *
employees of the Veterans             *
Administration, Department of         *
Veterans Affairs,                     *
                                      ★


     Defendants.                      *




                                  ORDER




     Before       the   Court    is   Defendants'       unopposed   Motion    to

Substitute    Party     Defendants.       (Doc.   6.)     Defendants   move    to

substitute the United States for Drs. Batten, Jump, Apple, and

Braswell (the ^'Doctor Defendants").              For the following reasons,

the motion is granted.


     Plaintiff is suing the Doctor Defendants in their capacities

as employees of the United States, and therefore the Federal Tort

Claims Act applies.      See 28 U.S.C. § 1346(b)(1).        The United States

Attorney General has certified^ that the Doctor Defendants were at




^ The United States Attorney is authorized                     to   make     such
certifications per 28 C.F.R. § 15.4(b).
       Case 1:20-cv-00178-JRH-BKE Document 8 Filed 02/05/21 Page 2 of 2



all times relevant to this case acting in the scope of their

employment with the United States.         (Certification, Doc. 6-1); see

28 U.S.C. § 2679(d)(1) (requiring substitution of United States in

place of individual defendants when Attorney General certifies

that a defendant was acting within his or her scope of employment

for the government at the time of the incident giving rise to the

suit).     Moreover, the Court has thoroughly reviewed the Complaint

and other pleadings in this matter and concludes that the United

States of America is the only proper defendant for the claims

asserted against the Doctor Defendants in this lawsuit.


        Upon the foregoing, IT IS HEREBY ORDERED that the                 United

States of America is properly substituted as the sole defendant in

this    case.     Therefore,   Plaintiff's    claims    against   the     Doctor

Defendants are dismissed, and the Clerk is directed to TERMINATE

Defendants Batten, Jump, Apple, and           Braswell as parties.           The

parties shall henceforth caption the case accordingly.


       ORDER ENTERED at Augusta, Georgia this               day of February,

2021.




                                            J. R™0AL>1ALIZ chief JUDGE
                                            UNITE® STATES DISTRICT COURT
                                                 [ERN   DISTRICT OF GEORGIA
